DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	With regards to claims 1 and 11, it is unclear what the difference is between the query surface information, the query inside body information and the query data (identification query data and verification query data), i.e. how is the query information modified to generate query data or are they the same thing. Further, it is unclear which sort of association takes place between the one or more verification registration data and the identification registration data, i.e. is it from the same user as the current user or does it belong to various other users or other likely candidates? 	It is unclear as to whether the conversion is the operation of assigning similar identification query data to an index or whether the conversion implies that identification query data is transformed. Further it is unclear how the index is generated by the conversion.	With regards to claim 1, 7, 8 and 11, It is unclear how the 1:N identification is based on the positional relationship between the identification query data and the identification registration data. 	With regards to claims 2 and 5, the term “information structure” is unclear.	With regards to claim 8, it is unclear how groups are formed
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al: “Fusion of dorsal palm vein and palm print modalities for higher security applications” (herein “Deshpande”) (a copy is not being attached to this office action as it has already been included with the IDS filed 17 February 2021) in view of WATANABE et al (WO 2008/120317) (herein “WATANABE”) (Machine Translation attached).	In regards to claims 1, 11 and 12, Deshpande teaches an individual authentication device comprising: a query data acquisition unit configured to extract biometric information of human body surface as query surface information and biometric information of inside human body as query inside body information (See; Section III, Fig. 3 where the palm print feature extraction is biometric information of human body surface and the palm vein feature extraction is query inside body information) from one color query image obtained by photographing a human body of an individual (See; Page 203, Column 1, line 8 for capturing g an RGB hand image), and to generate identification query data from one of the query surface information and the query inside body information, and verification query data from the other of the query surface information and the query inside body information (See; Fig. 3 where the input to the first feature matching is seen as identification query data and the second feature matching is seen as verification query data); an identification unit configured to perform 1:N Identification with the identification query data and a plurality of already-registered identification registration data (See; Section III. Paragraph above Fig. 3 where the recognition/verification of a new user is done in 1:n fashion only for palm print modality), and to identify one or more verification registration data to be used in verification, the one or more verification registration data being associated with the identification registration data (See; Fig. 3 where output of the palm vein feature extraction is seen as one or more verification registration data associated with the identification registration data, palm print); and a verification unit configured to authenticate a unique individual by performing 1:1 Verification with the identified one or more verification registration data using the degree of similarity with the verification query data (See; Fig. 3 “results”, paragraph above Fig. 3; section VI); wherein the identification query data and identification registration data belong to a metric space (See; Section VI where Euclidean distance are calculated for feature vectors implies the data belonging to a metric space), the identification unit configure to identify one or more verification registration data to be used in the verification by performing the 1:N Identification based on the positional relationship between the identification query data and identification registration data in the metric space (See; section VI, equation (5) and paragraph above equation (5)), and to perform the 1:N identification with identification registration data (See; section III, paragraph above Fig. 3, “the recognition/verification of new user is done in 1:n fashion only for palm print modality”). Deshpande fails to explicitly teach each of the identification registration data has an index value indicating that similar data in the metric space have a same index, and the identification unit configure to convert the identification query data so that similar data in the metric space has a same index and to perform the 1:N identification with identification registration data and the index generated by the conversion.	However, WATANABE teaches each of the identification registration data has an index value indicating that similar data in the metric space have a same index, and the identification unit configure to convert the identification query data so that similar data in the metric space has a same index and to perform the 1:N identification with identification registration data and the index generated by the conversion (See; Figs. 26 and 27 wherein the index is seen as the column 152 or 158, that applies to similar data, column 154 or 160, and p[77]-[78], [145]-[146]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande with WATANABE so as to group similar data under a same index so as to more efficiently perform 1:N identification. Claim 11 is essentially the same as claim 1 and is rejected for the same reasons above. Claim 12 is a non-transitory computer readable storage medium storing a program and would be covered by the rejections above. 	In regards to claim 2 (in view of the 112 rejections), Deshpande teaches the identification query data and the verification query data have same information structure (See; section VI using feature vectors for the palm print and palm vein features).	In regards to claim 3, Deshpande teaches wherein the 1:1 Verification is performed on all of the one or more verification registration data (See; paragraph above Fig. 3 when considering only one user being used instead of the five best users).	In regards to claim 5 (in view of the 112 rejections), Deshpande teaches a registration unit configured to register the identification registration data associated with the verification registration data, to extract biometric information of human body surface as template surface information and biometric information of inside human body as template inside body information from one color template image obtained by photographing a human body of an individual, and to generate identification registration data corresponding to the individual from one of the template surface information and the template inside body information, and verification registration data from the other of the template surface information and the template inside body information (See; section VI where the stored vectors are seen as template information); wherein both the identification registration data and verification registration data have same information structure (See; section VI using feature vectors for the palm print and palm vein features).	In regards to claim 7 (in view of the 112 rejections), the combination of Deshpande and WATANABE teaches the positional relationship between the identification query data and the identification registration data is a positional relationship between these data and predetermined reference data (See; the matching operation of Deshpande (Fig. 3) combined with the registered tables of WATANABE (Figs. 26, 27)).	In regards to claim 8 (in view of the 112 rejections), the combination of Deshpande and WATANABE teaches wherein the reference data is plural, and the identification query data and identification registration data belong to each of groups based on the positional relationship between each reference data and the identification query data or identification registration data, and same group data have same index (See; the matching operation of Deshpande (Fig. 3) combined with the registered tables of WATANABE (Figs. 26, 27)).	In regards to claim 9, Deshpande teaches the query image is an image of a palm of an authentication target individual, the query surface information is a palm print pattern extracted from the query image, and the query inside body information is a vein pattern extracted from the query image (See; Fig. 3 and 1st column page 203).

	In regards to claim 10, Deshpande teaches wherein the template image is an image of a palm of a registration target individual, the template surface information is a palm print pattern extracted from the template image, and the template inside body information is a vein pattern extracted from the template image (See; Fig. 3 and 1st column page 203).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al: “Fusion of dorsal palm vein and palm print modalities for higher security applications” (herein “Deshpande”) in view of WATANABE et al (WO 2008/120317) (herein “WATANABE”) and further in view of QIN et al “Finger-vein verification based on the curvature in Radon space” (herein “QIN”) (a copy is not being attached to this office action as it has already been included with the IDS filed 17 February 2021).	In regards to claim 4, Deshpande fails to explicitly teach wherein the query surface information and the query inside body information are represented by line components, the identification query data is data generated by Radon transform performed on one of the query surface information and the query inside body information represented by the line components, and the verification query data is data generated by Radon transform performed on the other of the query surface information and the query inside body information represented by the line components. However the feature of performing a Radon transform to palm print features and vein features is well known in the art. QIN teaches performing a Radon transform to palm print features and vein features (See; Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande with a Radon transform in order to provide an image enhancement to more effectively extract palm and vein patterns. 	In regards to claim 6, Deshpande fails to explicitly teach wherein the template surface information and the template inside body information are represented by line components, the identification registration data is data generated by Radon transform performed on one of the template surface information and the template inside body information represented by the line components, and the verification registration data is data generated by Radon transform performed on the other of the template surface information and the template inside body information represented by the line components. However the feature of performing a Radon transform to palm print features and vein features is well known in the art. QIN teaches performing a Radon transform to palm print features and vein features (See; Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande with a Radon transform in order to provide an image enhancement to more effectively extract palm and vein patterns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627